DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 44 recites “radios” which is typographical error and should be --radial--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1, lines 27-28 and 32-33 recites “flat and smooth surface”.  This limitation lacks literal antecedent basis in the original specification. Further, the original specification and drawings fail to describe/convey the concept of a “flat and smooth surface”.
Claims 5-11 each recites “one or more slits”.  “more slits” is new matter because the original specification fails to convey that the number of slits is unbounded and limitless.
The remaining claims are rejected because they are dependent claims of a rejected claim applied above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 27-28 and 32-33 each recites “flat and smooth surface”.  The metes and bounds of “flat and smooth surface” is indefinite.  FIG. 1 
The remaining claims are rejected because they are dependent claims of a rejected claim applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US D552,537) in view of Kagimoto (US 2018/0072110).
Regarding claim 1, Franks et al. teaches a tire sidewall design but does not state that the tire sidewall design is formed by protrusions which protrude from a surface of the tire sidewall.  However, it is well-known/conventional in the tire art to form a tire sidewall design with ridges 
Regarding “flat and smooth surface”, Franks et al. in view of Kagimoto satisfies the claimed limitation since Kagimoto teaches a cross sectional shape of ridges 22 may be trapezoidal ([0034]) and a top surface of a ridge having a trapezoidal cross sectional shape is considered “flat and smooth”. 
See annotated figure of Franks et al. directly below for the remaining claim limitations of claim 1. 

    PNG
    media_image1.png
    808
    926
    media_image1.png
    Greyscale

Regarding claim 2, see annotation of Franks et al. above.
Regarding claims 3-4, Franks et al. satisfies the claimed limitation.
Regarding claims 5-8, Franks et al. teaches the first protrusions having serrations (slits).  As to the limitation regarding a tire ground contact length, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pneumatic tire having Franks et al’s tire sidewall design with a length of an entire first protrusion in the tire circumferential direction that is longer than a tire ground contact length in the tire circumferential direction because a ground contact length is dependent on the inflation and load state of the tire and the circumferential length of the first protrusion illustrated in Franks et al. is 
Regarding claims 10 and 13, two slits can be selected to divide the first protrusion into three portions and satisfy the claimed area limitations (claim 10).  Two slits can be selected respectively from both sides of the base portion of the first portion (claim 13).
Regarding claim 12, the tire of Franks et al. in view of Kagimoto would satisfy the claimed limitation since Franks et al. provides the first projections and second projections along the circumferential direction spaced from each other with small gaps and Kagimoto in FIG. 1 illustrates a radial length of a ridge that is greater than 50% and less than 100% the radial length of a sidewall of a tire (i.e. a radial length of a protrusion formation region). 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US D552,537) in view of Kagimoto (US 2018/0072110) and Roberts (US 4,198,774).
Regarding claim 9, Franks et al. in view of Kagimoto is silent to a depth of the slit being shallower than a thickness of the first protrusion.  However, Roberts relates to a pneumatic tire comprising a sidewall having a design (FIG. 1).  FIG. 1 illustrates letters “TIRES” and broadly teaches indicia such as letter, characters, symbols, marks, or designation for the purpose of decoration or communication (Col. 3, lines 60-63).  Roberts forms the indicia with projections (i.e. serrations forming ridges) (FIG. 5A-
Regarding claim 11, two slits can be selected to divide the first protrusion into three portions and satisfy the claimed area limitations.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US D552,537) in view of Kagimoto (US 2018/0072110) and JP’111 (JP 09-315111).
Regarding claim 14, Franks et al. and Kagimoto do not illustrate the second protrusion divided into two in the tire radial direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second protrusion of the tire of Franks et al. in view of Kagimoto with a slit that divides the second protrusion into two in the tire radial direction because a known alternative configuration for serrations (slits) extending mainly in the radial .  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/28/2022